—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Thomas, J.), rendered February 15, 1996, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find unpersuasive the defendant’s contention that he was improperly tried in absentia. The record of the hearing conducted by the court demonstrates that the defendant received and acknowledged warnings regarding the consequences of his failure to appear, that the People satisfied their obligation of making reasonable efforts to ascertain the defendant’s whereabouts, and that the court considered the appropriate factors before deciding to proceed with the trial in the defendant’s absence. Accordingly, the court properly concluded that the defendant deliberately absented himself from the proceedings and thereby voluntarily, knowingly, and intelligently waived his right to be present at trial (see, People v Parker, 57 NY2d 136; People v Green, 216 AD2d 581; People v Sanchez, 178 AD2d 567; People v Davenport, 173 AD2d 633, lv denied 78 NY2d 1010, cert denied 502 US 1106).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Copertino, J. P., Thompson, Sullivan and Friedmann, JJ., concur.